DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on 20 October 2020 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 20 July 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Allowable Subject Matter
Claims 71-82 and 87-89 allowed.
The prior art fails to teach or suggest (claim 71) an appliance for the preparation of a single serving of cooled edible product from ingredients contained in two or pods wherein the combination of ingredient in each of the two or more pod produce a single severing of a cooled edible product and wherein the appliance comprises a processor comprising a mixing chamber for mixing pod ingredients, a cooling arrangement for cooling the mixture, a port configured for receiving at least one of said pods, and configured for coupling the at least one pod to the mixing chamber and transferring at least the majority of the content of the pods to the mixing chamber, and wherein the appliance further comprises a data reader. 
The prior art also fails to teach or suggest (claim 87) an appliance for the preparation of consecutive single servings of cooled edible product wherein the appliance comprises a plurality 
The closest prior art, Masel (US 4,632,566) teaches an appliance for the preparation of cooled edible products, however, the appliance does not comprise a processor comprising a mixing chamber for mixing pod ingredients, a cooling arrangement for cooling the mixture, a port configured for receiving pod, and configured for coupling said pod to the mixing chamber and transferring at least the majority of the content of the pod to the mixing chamber and thereby obtaining a cooled edible product, as required by claim 71 and claim 87. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 90-92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kateman, US 6,907,741.
Regarding claim 90, Kateman discloses a set of pods comprising at least one first pod and at least one second pod, the first and second pods being configured for attaching one to the other to form a pod assembly and each of said first and second pods containing different ingredient (col. 2, lines 45-65). Kateman further teaches the containers are structured to hold 
It is of note that the recitation that the set of pods are utilized by the appliance of claim 71 is only a statement of an intended use and does not provide structure to the pods.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As the pod set of Kateman is capable of performing the recited intended use, the disclosure of Kateman meets the claim.
Regarding claims 91 and 92, claim 90 is applied as stated above. Kateman teaches wherein each of the pods comprise data and the combination of data from both pods and/or the data on at least one pod determines the process parameters and steps for the preparation of a single serving of ice cream (col. 3, lines 32-65; col. 5, lines 20-35; col. 6, lines 55-65; col. 8, lines 1-8). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 83-86 (currently claims 90-92) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792